DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1-3, 6-9, 17, 18, 30, 32-34, 37, 38, 41, 53, 55-57 are pending upon entry of amendment filed on 8/30/21.

Applicant’s election of group I, claims 1-3, 6-9, 17, 18, 32-34, 37, 38, 41 and 55 with traverse in the reply filed on 8/31/21 has been acknowledged.   

Applicant’s traversal is based on that the reference cited in the restriction requirement mailed on 5/28/21 (WO 2015/134607, of record) does not teach the claimed invention.

It is not found persuasive because the prior art ‘607 publication discloses that the targeting moiety is linked to nanoparticle (p. 28, lines 25-27) and the lipid encapsulated particles of size 250nm that is being used as a delivery cargo (see p. 31) reads on claimed nanocarrier of claim 1 and meets the limitations of claim 1.  Thus, the unity of invention does not exist under PCT Rule 13.1 and 13.2.

The restriction requirement is still deemed proper and therefore made FINAL.

Accordingly, as the inventions in claims 30, 53, 56 and 57 do not relate to a single general inventive concept under PCT Rule 13.1, claims 30, 53, 56 and 57 are withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claims 1-3, 6-9, 17, 18, 32-34, 37, 38, 41 and 55 are under consideration in the instant application.

3.	      Applicant’s IDS filed on 10/1/19 have been acknowledged.  


4.	The oath filed on 5/4/20 has been acknowledged.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 3, 6, 34 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims are indefinite in the recitation for 4H2 because its characteristics are not known.  The use of 4H2 monoclonal antibody as the sole means of identifying the claimed antibody and hybridoma renders the claimed indefinite because 4H2 is merely a laboratory designation which does not clearly defined the claimed product, since different laboratories may use the same laboratory designations to define completely distinct hybridoma or cell lines.

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-3, 6-9, 17, 18, 32-34, 37, 38, 41 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, there is insufficient written description to demonstrate that Applicant was in possession of the claimed genus of targeting moiety being an antibody that binds guanosine as set forth in SEQ ID NO:1, 5 and 22 but Applicant was not in possession for more.

The guidelines of the Examination of Patent Applications Under the 35 U.S.C. 112, §1 “Written Description” Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see specially page 1106 column 3).

The instant claims are drawn to a huge genus of structurally distinct targeting moieties.  The targeting moieties are defined in the instant application that any molecules that recognizes guanosine, such as cell surface peptides, glycolipids, lipids, detectable label, prophylactic, diagnostic agents or any nucleic acids (p. 48- 50). Although the instant application recognizes targeting moiety being an anti-guanosine antibody set forth in SEQ ID NO:1, 5 and scFv as in SEQ ID 22, no other examples of targeting moieties encompassed by any peptides, lipids, agents Eli Lilly, 119 F, 3d 1559, 43, USPQ2d, 1398.

9. 	Claims 1-3, 6-9, 17, 18, 32-34, 37, 38, 41 and 55 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a nanocarrier comprising a targeting moiety being an antibody that binds guanosine as set forth in SEQ ID NO:1, 5 and 22, does not reasonably provide enablement for more.  

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use of the invention commensurate in scope with these claims. 

The specification does not enable one of skill in the art to practice the invention as claimed without undue experimentation. Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.


Although the instant application discloses targeting moiety being an antibody that binds guanosine and has SEQ ID Nos: 1, 5 and scFv of SEQ ID NO:22, there is no sufficient guidance of how to use and make variant, fragment, fusion, derivatives encompassed by the claimed invention. A person of skill in the art would not know which fragments are essential, which fragments are non-essential, and what particular lengths identify essential fragments.  There is insufficient guidance to direct a person of skill in the art to select particular fragment is essential for antigen binding.  Without detailed direction as to which fragment is essential to antigen binding, a person of skill in the art would not be able to determine which fragments are antigen binding without undue experimentation.

It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 1982 Vol 79 page 1979, IDS reference).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  It is unlikely that fusion proteins as defined by the claims which may contain less than the full complement of CDRs from the heavy and light 

To summarize, reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view or the quantity of experimentation necessary, the limited working example, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breath of the claims, it would take undue trials and errors to practice the claimed invention.

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claim(s) 55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2014/044872 (US 9,732,367).

The ‘972 publication teaches 71% sequence identical to the scFv antibody set forth in the claimed SEQ ID NO:22 (see SEQ ID NO:60). Therefore, the reference teachings anticipate the claimed invention,
s 1-3, 6-8, 17, 18, 32-34, 37, 38, 41 and 55 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by WO2015/137607.

The ‘607 publication teaches targeting moieties cell penetrating 4H2 antibody and nanocarriers thereof (p. 28-31).  The targeting moieties are coupled to delivery vehicles and linked to nanoparticles and pharmaceutical compositions thereof.  Note lipid-encapsulating particles of 250nm are taught (p. 31) that reads on nanocarrier.

Given that the targeting moieties penetrate cells of various organelle (p. 29) readable upon cytoplasmic delivery vehicle and claims 32-33 are included in this rejection.

As the instant application recognizes 4H2 as guanosine antibody having SEQ ID Nos:1, 5 and scFv of SEQ ID NO:22, instant claims 3-8 are readable upon the prior art 4H2 and inherently have the SEQ ID Nos:1 and 5. Therefore, the reference teachings anticipate the claimed invention.

14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

15.	Claims 1, 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO2015/137607 (IDS reference) in view of U.S.Pub. 2007/0127386.


The disclosure of the ‘607 publication differs from the instant claimed invention in that it does not teach the use of polymeric particles as nanocarriers as in claims 8-9 of the instant application. 

The ‘386 publication teaches the use block copolymer nanoparticles in encapsulating various drugs or proteins ([0022-0030]) and the copolymers improve circulation life-time and resistant to protease degradation.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize polymer nanoparticles taught by the ‘386 publications into the guanosine nanoparticle compositions taught by the ‘607 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the known co-polymer block nanoparticles improve circulation life time and resistant to degradation during manufacturing process.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17.	Claims 1-3, 6-9, 17, 18, 32-34, 37, 38, 41 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Pat. 10,238,742 in view of U.S.Pub. 2007/0127386.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘742 patent recites a pharmaceutical composition having the guanosine antibody set forth in claims 7 and 38 having the SEQ ID NO:1 and 5.

The patented claims differ from the instant claimed invention in that it does not teach the use of polymeric particles as nanocarriers as in claims 1-2 of the instant application. 

The ‘386 publication teaches the use block copolymer nanoparticles in encapsulating various drugs or proteins ([0022-0030]) and the copolymers improve circulation life-time and resistant to protease degradation.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize polymer nanoparticles taught by the ‘386 publications into the guanosine antibody recited by the ‘742 patent



18.	No claims are allowable.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
September 15, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644